DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the objection to the specification is withdrawn. The new title is entered. The objection to the abstract is withdrawn. 

Allowable Subject Matter

3.	Claims 1-11 are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated to the first process within the cycle ends, the result corresponding to the remainder of the first process with respect to the data received from the first master device…in combination with other limitations recited as specified in claim 1.

The first closest prior art of record is WO 2010/073313 Al (TOYOTA MOTOR CORP.) O1 July 2010, paragraphs [0001]-[0105], fig. 1-10 & US 2011/0245934 Al paragraphs [0001]-[0126], fig. 1-10 & DE 112008004194 B (cited in the IDS dated 03/06/2020) hereafter TOYOTA. TOYOTA discloses balancing a load, by the two electronic control units (ECU), ECU_A and ECU_B and executing an A process and a B process by one ECU. [0024] discloses calculating a requested torque to be output to an input shaft, based on an operation amount of an accelerator pedal by a driver and a vehicle speed, and calculating respective control amounts of an engine and a motor, so that this requested torque is obtained (A process), and a process for an engine ECU to control an engine by calculating a rotational speed or the like based on one of the control amounts (B process). [0027] describes that the system of DI executes the A process and the B process that are closely related, in other words, inseparably related, by a separate ECU 50. TOYOTA does not explicitly disclose a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated to the first process within the cycle ends, the result corresponding to the remainder of the first process with respect to the data received from the first master device.

The second closest prior art of record is JP 2017-168994 A (HONDA MOTOR CO., LTD.) 21 September 2017, fig. 1 & US 2017/0267193 Al fig. 1 Al paragraphs [0001]-[0126], fig. 1- 10 & DE 112008004194B hereafter HONDA. HONDA Figure 1 [0018]-[0019] discloses a network connected to an ECU and a master ECU controlling a ECU slave. HONDA does not explicitly disclose a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated to the first process within the cycle ends, the result corresponding to the remainder of the first process with respect to the data received from the first master device. 

The third closest prior art of record is Ying et al, US 2014/0164452 hereafter Ying. Ying [0051] discloses a third master node combines the master node-specific results for the third master node with the master node-specific results for the second master node and transmit the combined master node-specific results to the first master node. Ying does not explicitly disclose a process of carrying out, in accordance with pre-allocation, a part of a first process with respect to the data which has been received, (iii) a process of transmitting data corresponding to a remainder of the first process to an outside entity in accordance with the pre-allocation and receiving a result corresponding the remainder of the first process, and (iv) a process of transmitting, to the first slave device, a result corresponding to the first process; at least one second master device configured to transmit, to the first master device before a period allocated to the first process within the cycle ends, the result corresponding to the remainder of the first process with respect to the data received from the first master device.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HAM, US 2016/0306759 paragraph [0025] discloses the master module may collect data from the slave modules that are connected in common, process the collected data, and output information on a result of processing. The master module may be connected to the slave modules through a serial bus, and receive a data collection request signal through the serial bus or perform data collection at a predetermined interval or time.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469